DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2022 has been entered.
 
Status
	Applicant’s reply dated 17 November 2022 to the previous Office action dated 17 August 2022 is acknowledged.  Pursuant to amendments therein, claims 1 and 3-8 are pending in the application.
	A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the access site" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution such limitation is interpreted herein as referring to “an access site”.  Claims 3-8 are rejected as depending upon claim 1 without remedying such deficiency.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnellan et al. (US 2013/0110025 A1; published 02 May 2013; of record) in view of Eastwood et al. (US 2015/0283286 A1; published 08 October 2015; of record).
	Donnellan et al. discloses a wound dressing device for use with a transcutaneous medical device such as a cannula or a catheter comprising a polyurethane matrix with chlorhexidine di-gluconate and a polyanhydroglucuronic salt contained in the polymer matrix (abstract; claim 1), wherein the dressing device is a flexible hydrophilic polyurethane matrix (paragraph [0008]; claim 1), wherein the chlorhexidine di-gluconate (i.e., chlorhexidine gluconate) is incorporated therein as an antimicrobial agent (paragraph [0037]; claim 1), wherein the polyanhydroglucuronic acid/salt is incorporated into the polymeric base material as a haemostatic agent (paragraph [0037]; claim 1), wherein the device contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter (i.e., an amount to achieve a haemostatic effect) (paragraph [0021]; claim 1), wherein the device comprises about 8 wt% polyanhydroglucuronic acid and about 11 wt% chlorhexidine di-gluconate and about 81% hydrophilic flexible polyurethane foam (claim 6), wherein a skin contacting side of the device may contain an adhesive compound to keep the device affixed to a site (paragraph [0016]; claim 9), wherein the dressing device has an aperture for reception of a medical device such as a cannula or a catheter (paragraph [0014]; claim 7; Fig. 8(a) through 8(h)), wherein the aperture is circular (paragraph [0017]; claim 10; Fig. 8(a) through 8(c), 8(g), 8(h)), wherein the dressing is sterilized via gamma irradiation or ethylene oxide (paragraph [0042]), wherein the dressing has a moisture vapour permeable backing to allow for moisture transmission comprising a thin polyurethane film (paragraph [0038]).
Donnellan et al. does not disclose kaolin as the haemostatic agent therein, or wherein haemostatic agent is external to and on the matrix, or wherein antimicrobial agent is external to and on the matrix.
Eastwood et al. discloses hemostatic dressings (title) wherein kaolin is a hemostatic agent (paragraph [0032]) wherein the kaolin is dissolved in saline or other solvent and added to the bandage (paragraph [0033]), wherein the compositions are incorporated into dressings such as polyurethane foams (paragraph [0054]) wherein the hemostatic compositions including kaolin may be applied as a layer onto or incorporated within a dressing material (paragraphs [0055], [0073]) wherein antimicrobial agent such as chlorhexidine may be included in the composition (paragraphs [0013], [0059]-[0061], [0067]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Eastwood et al. by substituting the kaolin of Eastwood et al. for the polyanhydroglucuronic acid/salt in the dressing of Donnellan et al. as discussed above, thus resulting in about 8 wt% kaolin and about 11 wt% chlorhexidine gluconate and about 81% hydrophilic flexible polyurethane foam therein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because polyanhydroglucuronic acid/salt and kaolin are both haemostatic agents known for use in wound dressings, and it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
Regarding the claimed concentrations of 8 wt% kaolin and 11 wt% chlorhexidine gluconate and 81% hydrophilic flexible polyurethane foam, the ranges of about 8 wt%, about 11 wt%, and about 81%, as disclosed in the cited art and as discussed above, overlap the claimed values, and a prima facie case of obviousness exists where prior art and claimed values/ranges overlap per MPEP 2144.05(I).
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Eastwood et al. as discussed above by applying such composition of hemostatic kaolin and antimicrobial chlorhexidine gluconate of Eastwood et al. as discussed above as a layer onto and also incorporated within the dressing material/matrix of the dressing of Donnellan et al. in view of Eastwood et al. as discussed above, with a reasonable expectation of success, because a person of ordinary skill in the art before the effective filing date of the claimed invention could have combined such elements of Donnellan et al. and Eastwood et al. by known methods of coating and incorporating hemostatic agents such as kaolin and antimicrobial agents such as chlorhexidine as disclosed by Donnellan et al. and Eastwood et al., and a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that such combination would have resulted in the predictable outcome of including haemostatic agent and antimicrobial agent in/on a dressing in known configurations of haemostatic agent and antimicrobial agent in/on dressings.  See MPEP 2143(I)(A).
Regarding the claimed recitation of “wherein the dressing is positioned at the access site such that a skin contacting surface of the dressing contacts a skin and at least a portion of the dressing is in contact with an opening in the skin”, such is a recitation of an intended use of the claimed system, and a broadest reasonable interpretation of such system only requires structure for performing the use but does not require actually performing such use (see, e.g., MPEP 2111.04 (II)). Thus, such instantly claimed recitation merely requires that the dressing have a surface suitable for contacting skin, including an opening in the skin, and the dressing of Donnellan et al. in view of Eastwood et al. as discussed above has a skin contacting side as discussed above and thus has a surface suitable for contacting skin. Moreover, the dressing of Donnellan et al. in view of Eastwood et al. as discussed above contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter, which requires such dressing with haemostatic agent to be placed at the insertion site of the catheter to achieve such control of bleeding, which means the dressing is placed such that it contacts the opening in the skin having such bleeding in order to control such bleeding, and thus the dressing of Donnellan et al. in view of Eastwood et al. as discussed above is placed in contact with an opening in the skin in order to control bleeding from such skin opening, and necessarily has a surface capable of being so placed.

Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive.
Applicant argues that Donnellan et al. does not teach kaolin as a hemostatic agent and the dressing of Donnellan et al. is located around the insertion site rather than at the access site (remarks page 3).  In response, Donnellan et al. teaches use of a hemostatic agent and Eastwood et al. teaches kaolin as a hemostatic agent, and thus use of kaolin as a hemostatic agent in the wound dressing device of Donnellan et al. would have been obvious as discussed in the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is also noted that the claimed recitation of positioning of the dressing is merely an intended use, and actual positioning steps are not required by the claims as discussed above.  As discussed in the rejection, such instantly claimed recitation merely requires that the dressing have a surface suitable for contacting skin, including an opening in the skin, and the dressing of Donnellan et al. in view of Eastwood et al. as discussed above has a skin contacting side as discussed above and thus has a surface suitable for contacting skin. Moreover, the dressing of Donnellan et al. in view of Eastwood et al. as discussed above contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter, which requires such dressing with haemostatic agent to be placed at the insertion site of the catheter to achieve such control of bleeding, which means the dressing is placed such that it contacts the opening in the skin having such bleeding in order to control such bleeding, and thus the dressing of Donnellan et al. in view of Eastwood et al. as discussed above is placed in contact with an opening in the skin in order to control bleeding from such skin opening, and necessarily has a surface capable of being so placed.
Applicant argues that the dressing maintains antibacterial and hemostatic efficacy at the access site, and kaolin accelerates the body’s natural clotting ability and produces no exothermic reaction, which is not disclosed by Donnellan et al. (remarks page 3).  In response, Donnellan et al. does disclose a dressing comprising both antibiotic agent and hemostatic agent which is placed at an access location as discussed above, and the kaolin hemostatic agent of Eastwood et al. which is incorporated into the dressing of Donnellan et al. in view of Eastwood et al. inherently possesses the hemostatic properties of kaolin such as any natural clotting ability and lack of exothermic reaction.
Applicant argues that Eastwood et al. fails to disclose the concentration of the dressing as claimed, a dressing system for use with a transcutaneous medical device, access site, or positioning of the dressing as claimed (remarks page 4).  In response, such claimed elements are disclosed in Donnellan et al., and are discussed above.  As discussed above, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Applicant argues that Donnellan et al. teaches applying a dressing around the insert site but the hemostatic agent in Eastwood et al. is applied in the wound for clotting and thus there is no basis for applying the hemostatic agent of Eastwood et al. to Donnellan et al. and contacting such with an opening in the skin as claimed (remarks page 4).  In response, motivation for applying hemostatic agent to the dressing of Donnellan et al. is provided by Donnellan et al. which explicitly suggests adding hemostatic agent thereto as discussed in the rejection.  Regarding placement of the dressing, see the discussion above.
Applicant argues that the claimed dressing maintains antimicrobial efficacy as well as homeostasis at the access location which is an advantage not achieved by the cited art (remarks page 4).  In response, the dressing of Donnellan et al. contains both antimicrobial and hemostatic agents, which provide both antimicrobial efficacy and homeostasis, and with respect to the placement at the access location, see the discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617